Sherwood, J.
The defendant, with others, was indicted for the murder of Lou Johnson, in the city of St. Louis, on June 1, 1885. The facts in this case are identical with those of State v. Chiagk, ante, p. 395, the defendant being jointly indicted with Goom and others. The result of the trial, in this case, was the conviction and sentence of the defendant, and he has appealed to this court.
I. The circuit attorney, in this case, obviated the *419error which occurred on the trial of the case already referred to, by entering a nolle prosequi as to Cong Seng, a co-defendant and alleged accomplice of the present and other defendants, thus rendering Cong Seng a competent witness against defendant.
II. But error of the same nature was committed in this, as in the former case, by refusing permission to the defendant’s counsel to call his co-defendants, not on trial, to testify in his behalf.
III. And errors of a similar nature, except as aforesaid, were committed on the trial of this case, as in Chiagk’s case, supra.
For the errors mentioned and referred to, the judgment is reversed and the cause remanded.
All concur, but Norton, C. J., who dissents.